DETAILED ACTION
This office action is in response to communication filed on December 29, 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 29, 2020 has been entered.
 
Response to Amendment
Amendments filed on December 29, 2020 have been entered.
Claims 1, 4, 10-19 and 21 have been amended.
Claim 2-3 and 8-9 have been cancelled.
Claim 20 remains cancelled.
Claim 22-25 have been added.
Claims 1, 4-7, 10-19 and 21-25 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 12), filed on 12/29/2020, with respect to the objections to claims 10-12 and 15-19 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 12), filed on 12/29/2020, with respect to the rejection of claims 1, 4-7, 10-19 and 21 under 35 U.S.C. 103, have been fully considered but are moot in view of new grounds of rejection. 
The examiner submits that the prior art of record discloses/teaches/suggests the amendments presented in the current response (as discussed in the previous interview, see interview summary mailed on 12/30/2020). Furthermore, after further consideration, some of the amendments have raised issues under 35 U.S.C. 112 (see rejection below), therefore, for examination purposes, an interpretation was provided in light of the original specification.

Examiner’s Note
Claims 1, 4-7, 10-19 and 21-25 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that results in improvements to the corresponding technology or technical field (e.g., generating and presenting loading time of a graphical user interface (GUI)), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(a)).
Similarly, claim 10 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, claim 17 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that results in improvements to the corresponding technology or technical field (e.g., generating and presenting loading time of a graphical user interface (GUI)), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 4-7, 11-16, 18-19 and 21-25, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim language “identifying, by the processor, user-specific timing metrics associated with historical activity of a user” should read “identifying, by the processor, user-specific timing metrics associated with historical activity of [[a]] the user” in view of the amendments filed in the current response.
Appropriate correction is required.

Claim 4 is objected to because of the following informalities: 
Claim language “wherein the statistical forecasting model is created using the client device performance characteristics” should read “wherein the statistical forecasting model is created using the client device  latency” in view of the amendments filed in the current response.
Appropriate correction is required.

Claim 5 is objected to because of the following informalities: 
Claim language should read “The method of Claim 1, further comprising: generating a weight for each of the reusable software components, wherein the weight comprises a component-specific performance score associated with loading time for each reusable software component of the current configuration, and wherein the predicted performance score is associated with the loading time of the GUI for the current configuration; and presenting the weight and the predicted performance score, by the display device” in order to avoid clarity issues regarding which performance score is being referred to, “the predicted performance score”, or “the component-specific performance score”.
Appropriate correction is required.

Claim 7 is objected to because of the following informalities: 
Claim language “the server request comprising at least one of an Application Programming Interface (API) call, a Structured Query Language (SQL) call and an XML Http Request (XHR) request associated with the one of the reusable software , and an XML Http Request (XHR) request associated with the one of the reusable software components”.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities: 
Claim language “wherein the current configuration of reusable software components comprises a combination of reusable software components selected by a user to populate the GUI of the customized software application page and one or more reusable software components …” should read “wherein the current configuration of reusable software components comprises a combination of reusable software components selected by [[a]] the user to populate the GUI of the customized software application page, and one or more reusable software components …” in view of the amendments filed in the current response.
Appropriate correction is required.

Claim 11 is objected to because of the following informalities: 
Claim language “identify server performance characteristics comprising at least a server response latency upon receipt of a communication is transmitted by the at least one processor …” should read “identify server performance characteristics comprising at least a server response latency upon receipt of a communication 


Claim 14 is objected to because of the following informalities: 
Claim language should read “The computing device of Claim 10, wherein the at least one processor is further configured to: generate a weight for each of the reusable software components of the combination of reusable software components selected by the user for the current configuration, wherein the weight comprises a component-specific performance score associated with loading time for each reusable software component of the current configuration, and wherein the predicted performance score is associated with the loading time of the GUI for the current configuration; and present the weight and the predicted performance score, by the display device” in order to avoid clarity issues regarding which performance score is being referred to, “the predicted performance score”, or “the component-specific performance score”.
Appropriate correction is required.

Claim 15 is objected to because of the following informalities: 
Claim language “obtain a network processing time associated with the one of the reusable software components, wherein the network processing time comprises a total transmission time for each request between the client device computer system and the server system” should read “obtain a network processing time associated with the one of the reusable software components, wherein the network processing time comprises a total transmission time for each request between the computing device and the server system” to avoid antecedence basis issues.


Claim 17 is objected to because of the following informalities: 
Claim language “wherein the current configuration of reusable software components comprises a combination of reusable software components selected by a user to populate the GUI of the customized software application page and one or more reusable software components …” should read “wherein the current configuration of reusable software components comprises a combination of reusable software components selected by a user to populate the GUI of the customized software application page, and one or more reusable software components …”
Claim language “measuring user-specific timing metrics associated with historical activity of a user, by the processor” should read “measuring user-specific timing metrics associated with historical activity of [[a]] the user, by the processor” in view of the amendments filed in the current response.
Appropriate correction is required.

Claim 18 is objected to because of the following informalities: 
Claim language “determining a browser processing time associated with one of the reusable software components, wherein the browser processing time comprises a total time spent by a browser to generate the reusable software components of the page” should read “determining a browser processing time associated with one of the reusable software components, wherein the browser processing time comprises a total time spent by a browser to generate the one of the 
Claim language “the server request comprising at least one of an Application Programming Interface (API) call, a Structured Query Language (SQL) call and an XML Http Request (XHR) request associated with the one of the reusable software components” should read “the server request comprising at least one of an Application Programming Interface (API) call, a Structured Query Language (SQL) call, and an XML Http Request (XHR) request associated with the one of the reusable software components”.
Appropriate correction is required.

Claim 21 is objected to because of the following informalities: 
Claim language should read “The method of claim 1, wherein: the server request comprises at least one of an Application Programming Interface (API) call, a Structured Query Language (SQL) call, and an XML Http Request (XHR) request”.
Appropriate correction is required.

Claim 23 is objected to because of the following informalities: 
Claim language “creating the statistical forecasting model comprises creating the statistical forecasting model to predict performance of the customized software application page based on the at least one of the operating system and the browser preference and the browser processing time for the browser of the client device to render the respective reusable software components of the combination of reusable software components selected by a user to populate the GUI of the customized software application page” should read “creating the statistical forecasting model comprises , , and the browser processing time for the browser of the client device to render the respective reusable software components of the combination of reusable software components selected by [[a]] the user to populate the GUI of the customized software application page” to avoid clarity issues as to what is being used to predict the performance.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 10-19 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The original disclosure describes “As used herein, a component, a reusable component, or a reusable software component is a compact, configurable, and reusable element that may be positioned (i.e., “dragged and dropped”) onto a software application page in an “app builder” (i.e., software application builder) environment” (see [0019]), with server requests corresponding to component timing metrics (see for example: [0020], [0033] and previous claim 21).
For examination purposes, claim language is interpreted as component timing metrics corresponding to a server request between a client device computer system and a server to return data from the database.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 10-19 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The original disclosure describes “As used herein, a component, a reusable component, or a reusable software component is a compact, configurable, and reusable element that may be positioned (i.e., “dragged and dropped”) onto a software application page in an “app builder” (i.e., software application builder) environment” (see [0019]), with server requests corresponding to component timing metrics (see for example: [0020], [0033] and previous claim 21).
For examination purposes, claim language is interpreted as component timing metrics corresponding to a server request between a client device computer system and a server to return data from the database.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 20160170567 A1), hereinafter ‘Hunter’, in view of Hericy (US 20020083188 A1), hereinafter ‘Hericy’, and in further view of Broda (US 20120246310 A1), hereinafter ‘Broda’.
Regarding claim 1. (Currently Amended)
Hunter discloses:
A method ([0005]: a graphic performance index (GPI) scale representing the total load time of all the elements in a graphical user interface (GUI) is calculated) comprising: 
detecting a current configuration of reusable software components incorporated in a graphical user interface (GUI) ([0016]: a graphic counter module counts (detects) the graphic elements of a graphic being produced by the graphic editor module for displaying purposes (see [0002], [0010]), with this information being provided to the GPI calculator module; information about the graphic elements is stored in a graphic library, which implies the graphic elements being reusable software components) of a customized software application page of a component-based web application ([0011], the GUI can be implemented on a web-based interface and can include custom properties added to the graphic elements; examiner interprets the GUI to correspond to the page), by a processor configured to present the GUI via a display device communicatively coupled to the processor ([0016]: all these modules are performed by a computer device (see [0010], [0015]), with the GUI being presented on a display device (see claim 14)), wherein: 
the current configuration of reusable software components comprises a combination of reusable software components selected by a user to populate the GUI of the customized software application page ([0005], [0010]: a design engineer creates the desired GUI from GUI elements); 
identifying, by the processor, user-specific timing metrics associated with historical activity of a user ([0016], [0023]: a performance counter profile module provides performance counter profiles to the GPI calculator, with these profiles including information about the hardware of a device (user-specific timing metrics associated with historical activity of a user) calling the graphic elements (see also [0003], [0011]));
identifying, by the processor, component timing metrics associated with each of the reusable software components of the combination of reusable software components selected by the user for the current configuration of the customized software application page ([0016], [0026]: the performance counter profile module provides performance counter profiles to the GPI calculator, with these profiles including information about the average benchmark time of calling up each graphic element on the graphic); 
generating a predicted performance score for the current configuration of reusable software components, by the processor, wherein the predicted performance score GPI calculator combines information from the graphic counter module and the performance counter profile to estimate a call up time (total load time, see [0005]) of the graphic and map this to a GPI value); and 
presenting the predicted performance score, by the display device communicatively coupled to the processor (Fig. 1, item 104 – “GPI calculator”, [0016]: GPI value is provided to the graphic editor module to inform a designer of the performance of the graphic).  

	Hunter does not disclose:
the component-based web application providing access to data in a database;
one or more reusable software components of the combination of reusable software components comprises a server request between a client device computer system and a server to return data from the database;
creating a statistical forecasting model to predict performance of the customized software application page, by the processor, based on the user-specific timing metrics and the component timing metrics; and
generating the performance score based on the statistical forecasting model.

Regarding the component-based web application providing access to data in a database, Hericy teaches:
a server includes pages that can be downloaded on a user device, and include information about business and products or services offered for sale, which implies this information being stored in a database for easy and fast access by different users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy to incorporate the component-based web application providing access to data in a database, in order to accurately determine overall loading time experience by taking into consideration any additional time consumption on the server side, while at the same time, allowing the designer to understand how clients use the server, as discussed by Hericy ([0025]).

Regarding the one or more reusable software components of the combination of reusable software components comprises a server request between a client device computer system and a server to return data from the database; creating a statistical forecasting model to predict performance of the customized software application page, by the processor, based on the user-specific timing metrics and the component timing metrics; and generating the performance score based on the statistical forecasting model, Broda teaches:
waterfall charts are used to investigate a site performance when loading from a server to a user’s website, including connection and transmission information between browser (client device computer system) and server, as well as browser-related information (user-specific timing metrics) and time it takes to send the entire content from the server to the browser (analogous to performance score)); 
waterfall charts provide information regarding average time to load individual objects and files within the page (component timing metrics)); and
“In the case of an active waterfall chart, more fine grained information is collected than just average response time. That is, test result information is collected within each resource (e.g., blocking, DNS look-up, connection, sending, waiting, receiving, etc.) In other words, the information collected is even more finely-grained than simply providing an average time it takes to load a give webpage across a given number of virtual users” ([0058]: waterfall model includes detailed information about loading a webpage corresponding to latencies due to the request-and-response nature of loading a web site (GUI) from a server (see [0004])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and in further view of Broda to incorporate the component timing metrics corresponding to a server request between a client device computer system and a server to return data from the database; to create a statistical forecasting model to predict performance of the customized software application page, by the processor, based on the user-specific timing metrics and the component timing metrics; and to generate the predicted performance score based on the statistical forecasting model, in order to analyze a webpage (GUI) performance by providing with a visual representation of all the actions that occur 

Regarding claim 4. (Currently Amended)
Hunter in view of Hericy and Broda discloses all the features of claim 1 as described above.
Hunter further discloses:
identifying a client device latency associated with execution of operations and rendering graphical elements associated with the reusable software components ([0016]: a performance counter profile module provides performance counter profiles to the GPI calculator, with these profiles including information about the hardware of a device calling the graphic elements and the performance costs of the graphic elements being called up by the hardware (client device latency)).

Hunter does not disclose:
wherein the statistical forecasting model is created using the client device performance characteristics.  

Broda further teaches:
“In the case of an active waterfall chart, more fine grained information is collected than just average response time. That is, test result information is collected within each resource (e.g., blocking, DNS look-up, connection, sending, waiting, receiving, etc.) In other words, the information collected is even more finely-grained than waterfall model includes detailed information about loading a webpage such as blocking, DNS look-up, and connection times, which examiner interprets to correspond to client device performance characteristics (client device latency) associated with the file being loaded from a server (see [0004])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to create the statistical model using the client device performance characteristics, in order to analyze a webpage (GUI) performance by providing with a visual representation of all the actions that occur between the user’s browser (client device latency) and the server when a user wishes to view a specific webpage (GUI), as discussed by Broda ([0006]).

Regarding claim 5. (Previously Presented)
Hunter in view of Hericy and Broda discloses all the features of claim 1 as described above.
Hunter further discloses:
generating a weight for each of the reusable software components, wherein the weight comprises a component-specific performance score associated with loading time for each reusable software component of the current configuration ([0023]: the performance counter profile provides profile information that allows the GPI calculation to give weight to each counted graphic element in order to determine call up (load) time for each element (see also [0005] and [0016])), and wherein the performance score is associated with the loading time of the GUI for the current configuration ([0016]: GPI calculator combines information from the graphic counter module and the performance counter profile to estimate a call up (load) time of the graphic and map this to a GPI value); and
presenting the performance score, by the display device ([0016]: GPI value is provided to the graphic editor module to inform a designer of the performance of the graphic).  

	Hunter does not explicitly disclose:
		presenting the weight, by the display device.

	However, Hunter further teaches:
“The mapped GPI value along with other performance information gathered through this process may be provided to the graphic editor module 108 to inform a
designer of the performance of the graphic” ([0016]: GPI value and other performance information is provided to the designer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to present the weight by the display device, in order to inform the designer of the performance of the graphic, as discussed by Hunter ([0016]).

Regarding claim 6. (Previously Presented)
Hunter in view of Hericy and Broda discloses all the features of claim 1 as described above.

creating the statistical forecasting model further comprises: 
creating a waterfall chart based on the component timing metrics and the user-specific timing metrics, wherein the statistical forecasting model comprises the waterfall chart.  

Broda further teaches:
“A waterfall chart is another visual tool that developers and businesses use to analyze webpage performance. Waterfall charts are diagrams that allow a user to visualize data that is generated cumulatively and sequentially across the process of loading a webpage. A waterfall chart for a website provides the user with a visual representation of all of the series of actions that occur between a user’s browser and the website server when that user wishes to view a specific page of the website. A typical waterfall chart consists of a series of colored bars that extend horizontally across a timeline. Each of the colored bars represents a different activity that happens as the associated object is delivered to the user’s browser. For example, a dark green bar may represent a Domain Name System (DNS) lookup wherein the browser looks up the domain of the object being requested. An orange bar may represent a Transmission Control Protocol (TCP) connection process by which the browser and server send and receive acknowledgement that a connection has been made. A bright green bar may represent the so-called “time to first byte”; the window of time between when the browser asks the server for content until the first byte of content is received back. A blue bar may be used in a waterfall chart to indicate the time it takes for the entire content to waterfall charts are used to investigate a site performance when loading from a server to a user’s website, including browser-related information (user-specific timing metrics) and time it takes to send the entire content from the server to the browser (analogous to performance score)); and
“For instance, an active waterfall charts may visually provide information regarding average time to load individual objects and files within the page (e.g., a specific JavaScript file) or the average DNS lookup time across all the virtual users for a specific object of a webpage” ([0056]: waterfall charts provide information regarding average time to load individual objects and files within the page (component timing metrics)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to create a waterfall chart based on the component timing metrics and the user-specific timing metrics, wherein the statistical forecasting model comprises the waterfall chart, in order to analyze a webpage (GUI) performance by providing with a visual representation of all the actions that occur between the user’s browser and the server when a user wishes to view a specific webpage (GUI), as discussed by Broda ([0006]).

Regarding claim 7. (Previously Presented)
Hunter in view of Hericy and Broda discloses all the features of claim 6 as described above.
Hunter does not disclose:
identifying the component timing metrics further comprises: 

obtaining a network processing time associated with the one of the reusable software components, wherein the network processing time comprises a total transmission time for each server request between a client device computer system a server, the server request comprising at least one of an Application Programming Interface (API) call, a Structured Query Language (SQL) call and an XML Http Request (XHR) request associated with the one of the reusable software components; and 
identifying a total server processing time for each server request associated with the one of the reusable software components, wherein the total server processing time comprises a server response time; 
wherein the waterfall chart is created for the component timing metrics associated with the one of the reusable software components, based on the browser processing time, the network processing time, and the total server processing time.  

Broda further teaches:
“A waterfall chart is another visual tool that developers and businesses use to analyze webpage performance. Waterfall charts are diagrams that allow a user to visualize data that is generated cumulatively and sequentially across the process of loading a webpage. A waterfall chart for a website provides the user with a visual representation of all of the series of actions that occur between a user’s browser and the website server when that user wishes to view a specific page of the website. A typical waterfall charts are used to investigate a site performance when loading from a server to a user’s website, including browser-related information, connection and transmission information between browser and server); and 
“In the case of an active waterfall chart, more fine grained information is collected than just average response time. That is, test result information is collected within each resource (e.g., blocking, DNS look-up, connection, sending, waiting, receiving, etc.) In other words, the information collected is even more finely-grained than simply providing an average time it takes to load a give webpage across a given number of virtual users” ([0058]: waterfall model includes detailed information about loading a webpage corresponding to latencies due to the request-and-response nature of loading a web site (GUI) from a server (see [0004]; see also [0024], [0042] and [0061] regarding HTTP, XML, API and SQL communications)).


Regarding claim 21. (Currently Amended) 

Hunter does not disclose:
the server request comprises at least one of an Application Programming Interface (API) call, a Structured Query Language (SQL) call and an XML Http Request (XHR) request.

Broda further teaches:
“In the case of an active waterfall chart, more fine grained information is collected than just average response time. That is, test result information is collected within each resource (e.g., blocking, DNS look-up, connection, sending, waiting, receiving, etc.) In other words, the information collected is even more finely-grained than simply providing an average time it takes to load a give webpage across a given number of virtual users” ([0058]: waterfall model includes detailed information about loading a webpage corresponding to latencies due to the request-and-response nature of loading a web site (GUI) from a server (see [0004]; see also [0024], [0042] and [0061] regarding HTTP, XML, API and SQL communications)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to incorporate the server request comprising at least one of an Application Programming Interface (API) call, a Structured Query Language (SQL) call and an XML Http Request (XHR) request, in order to analyze a webpage (GUI) performance by providing with a visual representation of all the actions that occur between the user’s browser and the 

Regarding claim 22. (New) 
Hunter in view of Hericy and Broda discloses all the features of claim 1 as described above.
Hunter does not explicitly disclose:
the customized software application page comprises a dynamic page including content that can change each time the customized software application page is accessed.

	However, Hunter further teaches:
“Process control system GUIs often represent things that may be happening in a plant or factory by graphically displayed pictures that represent individual machines or groups in a process. The pictures or elements representing the machines have become more and more interactive in an effort to provide an intuitive experience to users … For instance, some pictures may include changing colors or animations to indicate certain operations are occurring in a graphical way. A given GUI element may receive data from many different sources for display and it may also run scripts or do data processing as it receives the data to present it on the GUI in a desirable way” ([0002]: GUIs implemented for process control in plants or factories represent things happening with the corresponding system, which implies that these GUIs are dynamic since they provide information regarding the real (dynamic) responses of the different machines).


Hunter does not disclose:
identifying the component timing metrics associated with each of the reusable software components of the combination of reusable software components selected by the user for the customized software application page comprises determining, for each of the reusable software components, a browser processing time for a browser of the client device to render the respective reusable software component.

Broda further teaches:
“A waterfall chart is another visual tool that developers and businesses use to analyze webpage performance. Waterfall charts are diagrams that allow a user to visualize data that is generated cumulatively and sequentially across the process of loading a webpage. A waterfall chart for a website provides the user with a visual representation of all of the series of actions that occur between a user’s browser and the website server when that user wishes to view a specific page of the website. A typical waterfall chart consists of a series of colored bars that extend horizontally across a timeline. Each of the colored bars represents a different activity that happens as the waterfall charts are used to investigate a site performance when loading from a server to a user’s website, including browser-related information, connection and transmission information between browser and server); and
“For instance, an active waterfall charts may visually provide information regarding average time to load individual objects and files within the page (e.g., a specific JavaScript file) or the average DNS lookup time across all the virtual users for a specific object of a webpage” ([0056]: waterfall charts provide information regarding average time to load individual objects and files within the page).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to identify the component timing metrics associated with each of the reusable software components of the combination of reusable software components selected by the user for the customized software application page by determining, for each of the reusable software components, a browser processing time for a browser of the client device to 

Regarding claim 23. (New) 
Hunter in view of Hericy and Broda discloses all the features of claim 22 as described above.
Hunter does not disclose:
identifying the user-specific timing metrics comprises identifying the user-specific timing metrics for at least one of an operating system and a browser preference; and 
creating the statistical forecasting model comprises creating the statistical forecasting model to predict performance of the customized software application page based on the at least one of the operating system and the browser preference and the browser processing time for the browser of the client device to render the respective reusable software components of the combination of reusable software components selected by a user to populate the GUI of the customized software application page.  

Broda further teaches:
“A waterfall chart is another visual tool that developers and businesses use to analyze webpage performance. Waterfall charts are diagrams that allow a user to visualize data that is generated cumulatively and sequentially across the process of waterfall charts are used to investigate a site performance when loading from a server to a user’s website, including browser-related information, connection and transmission information between browser and server); and
“In the case of an active waterfall chart, more fine grained information is collected than just average response time. That is, test result information is collected within each resource (e.g., blocking, DNS look-up, connection, sending, waiting, receiving, etc.) In other words, the information collected is even more finely-grained than simply providing an average time it takes to load a give webpage across a given number of virtual users” ([0058]: waterfall model includes detailed information about loading a webpage corresponding to latencies due to the request-and-response nature of loading a web site (GUI) from a server (see [0004])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to identify the user-specific timing metrics comprising identifying the user-specific timing metrics for at least one of an operating system and a browser preference; and create the statistical forecasting model comprising creating the statistical forecasting model to predict performance of the customized software application page based on the at least one of the operating system and the browser preference and the browser processing time for the browser of the client device to render the respective reusable software components of the combination of reusable software components selected by a user to populate the GUI of the customized software application page, in order to analyze a webpage (GUI) performance by providing with a visual representation of all the actions that occur between the user’s browser and the server when a user wishes to view a specific webpage (GUI), as discussed by Broda ([0006]).

Regarding claim 24. (New) 
Hunter in view of Hericy and Broda discloses all the features of claim 1 as described above.
Hunter further discloses:
each of the reusable software components comprises a configurable element that may be positioned onto the customized software application page in a software application builder ([0005], [0010]: a GUI is built from GUI elements in a computer device, which examiner interprets to include appropriate software (e.g., a software application builder) for GUI generation).  

Hunter does not explicitly disclose:
the customized software application page comprises a dynamic page including content that can change each time the customized software application page is accessed. 

	However, Hunter further teaches:
“Process control system GUIs often represent things that may be happening in a plant or factory by graphically displayed pictures that represent individual machines or groups in a process. The pictures or elements representing the machines have become more and more interactive in an effort to provide an intuitive experience to users … For instance, some pictures may include changing colors or animations to indicate certain operations are occurring in a graphical way. A given GUI element may receive data from many different sources for display and it may also run scripts or do data processing as it receives the data to present it on the GUI in a desirable way” ([0002]: GUIs implemented for process control in plants or factories represent things happening with the corresponding system, which implies that these GUIs are dynamic since they provide information regarding the real (dynamic) responses of the different machines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to incorporate the customized software application page comprising a dynamic page including content that can change each time the customized software application page is 

Regarding claim 25. (New) 
Hunter in view of Hericy and Broda discloses all the features of claim 24 as described above.
Hunter further discloses:
varying the predicted performance score based on addition of at least one reusable software component to the customized software application page or removal of at least one reusable software component from the customized software application page ([0013]: GPI calculation can repeatedly occur based on alterations to the GUI).

Claims 10-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Broda.
Regarding claim 10. (Currently Amended)
Hunter discloses:
A computing device (Fig. 1, [0005], [0015]: a graphic performance index (GPI) scale representing the total load time of all the elements in a graphical user interface (GUI) is calculated using a computing device (see also [0010])) comprising: 
a system memory element ([0035]);
a communication device, configured to establish a communication connection to a server system configured to store historical activity of a user ([0015]-[0016]: modules may be executed on a plurality of devices which are communicatively coupled, which implies the use of a communication device; a performance counter profile module provides performance counter profiles to the GPI calculator, with these profiles including information about the hardware of a device (historical activity of the user) calling the graphic elements and the performance costs of the graphic elements being called up); 
a display device (Fig. 1, item 108 – “graphic editor”); and 
at least one processor, communicatively coupled to the system memory element, the communication device, and the display device ([0033]-[0037]: modules are being executed by a processor, which is communicatively coupled to memory, the communication device and the display device), the at least one processor configured to: 
detect a current configuration of reusable software components incorporated in a graphical user interface (GUI) ([0016]: a graphic counter module counts (detects) the graphic elements of a graphic being produced by the graphic editor module for displaying purposes (see [0002], [0010]), with this information being provided to the GPI calculator module; information about the graphic elements is stored in a graphic library, which implies the graphic elements being reusable software components) of a customized software application page of a component-based web application ([0011], [0021]: the GUI can be implemented on a web-based interface and can include custom properties added to the graphic elements; examiner interprets the GUI to correspond to the page), wherein the current configuration of reusable software components comprises a combination of reusable software components selected by a user to populate the GUI of the customized software application page ([0005], [0010]: a design engineer creates the desired GUI from GUI elements); 
a performance counter profile module provides performance counter profiles to the GPI calculator, with these profiles including information about the hardware of a device (user-specific timing metrics associated with historical activity of a user) calling the graphic elements (see also [0003], [0011]));
identify component timing metrics associated with each of the reusable software components of the combination of reusable software components selected by the user for the current configuration of the customized software application page ([0016], [0026]: the performance counter profile module provides performance counter profiles to the GPI calculator, with these profiles including information about the average benchmark time of calling up each graphic element on the graphic); 
generate a predicted performance score for the current configuration of reusable software components, by the at least one processor, wherein the predicted performance score indicates a predicted loading time of the GUI when the combination of reusable software components corresponding to the current configuration is incorporated into the customized software application page (Fig. 1, item 104 – “GPI calculator”, [0016]: GPI calculator combines information from the graphic counter module and the performance counter profile to estimate a call up time (total load time, see [0005]) of the graphic and map this to a GPI value); and 
present the predicted performance score, via the display device . (Fig. 1, item 104 – “GPI calculator”, [0016]: GPI value is provided to the graphic editor module to inform a designer of the performance of the graphic).  


one or more reusable software components of the combination of reusable software components comprises a server request for the server system to return data from a database;
create a statistical forecasting model to predict performance of the customized software application page, by the at least one processor, based on the user-specific timing metrics and the component timing metrics; and
generate the predicted performance score based on the statistical forecasting model.

Broda teaches:
“A waterfall chart is another visual tool that developers and businesses use to analyze webpage performance. Waterfall charts are diagrams that allow a user to visualize data that is generated cumulatively and sequentially across the process of loading a webpage. A waterfall chart for a website provides the user with a visual representation of all of the series of actions that occur between a user’s browser and the website server when that user wishes to view a specific page of the website. A typical waterfall chart consists of a series of colored bars that extend horizontally across a timeline. Each of the colored bars represents a different activity that happens as the associated object is delivered to the user’s browser. For example, a dark green bar may represent a Domain Name System (DNS) lookup wherein the browser looks up the domain of the object being requested. An orange bar may represent a Transmission Control Protocol (TCP) connection process by which the browser and server send and waterfall charts are used to investigate a site performance when loading from a server to a user’s website, including connection and transmission information between browser (client device computer system) and server, as well as browser-related information (user-specific timing metrics) and time it takes to send the entire content from the server to the browser (analogous to performance score)); 
“For instance, an active waterfall charts may visually provide information regarding average time to load individual objects and files within the page (e.g., a specific JavaScript file) or the average DNS lookup time across all the virtual users for a specific object of a webpage” ([0056]: waterfall charts provide information regarding average time to load individual objects and files within the page (component timing metrics)); and
“In the case of an active waterfall chart, more fine grained information is collected than just average response time. That is, test result information is collected within each resource (e.g., blocking, DNS look-up, connection, sending, waiting, receiving, etc.) In other words, the information collected is even more finely-grained than simply providing an average time it takes to load a give webpage across a given number of virtual users” ([0058]: waterfall model includes detailed information about loading a webpage corresponding to latencies due to the request-and-response nature of loading a web site (GUI) from a server (see [0004])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Broda to incorporate the component timing metrics corresponding to a server request for the server system to return data from a database; to create a statistical forecasting model to predict performance of the customized software application page, by the at least one processor, based on the user-specific timing metrics and the component timing metrics; and to generate the predicted performance score based on the statistical forecasting model, in order to analyze a webpage (GUI) performance by providing with a visual representation of all the actions that occur between the user’s browser and the server when a user wishes to view a specific webpage (GUI), as discussed by Broda ([0006]).

Regarding claim 11. (Currently Amended)
Hunter in view of Broda discloses all the features of claim 10 as described above.
Hunter does not disclose:
the at least one processor is further configured to: 
identify server performance characteristics comprising at least a server response latency upon receipt of a communication is transmitted by the at least one processor, wherein the statistical forecasting model is created using the server performance characteristics.  

	Broda further teaches:
waterfall model includes detailed information about loading a webpage such as waiting time, which examiner interprets to correspond to server latency associated with the file being loaded from a server (see [0004])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Broda to configure the at least one processor to: identify server performance characteristics comprising at least a server response latency upon receipt of a communication transmitted by the at least one processor, wherein the statistical forecasting model is created using the server performance characteristics, in order to analyze a webpage (GUI) performance by providing with a visual representation of all the actions that occur between the user’s browser and the server when a user wishes to view a specific webpage (GUI), as discussed by Broda ([0006]).

Regarding claim 12. (Currently Amended)
Hunter in view of Broda discloses all the features of claim 10 as described above.
Hunter does not disclose:
the at least one processor is further configured to: 


Broda further teaches:
“In the case of an active waterfall chart, more fine grained information is collected than just average response time. That is, test result information is collected within each resource (e.g., blocking, DNS look-up, connection, sending, waiting, receiving, etc.) In other words, the information collected is even more finely-grained than simply providing an average time it takes to load a give webpage across a given number of virtual users” ([0058]: waterfall model includes detailed information about loading a webpage such as sending and receiving times, which examiner interprets to correspond to network latency associated with the file being loaded from a server (see [0004])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Broda to configure the at least one processor to: identify network performance characteristics comprising at least a network latency when a communication is transmitted by the at least one processor, wherein the statistical forecasting model is created using the network performance characteristics, in order to analyze a webpage (GUI) performance by providing with a visual representation of all the actions that occur between the user’s browser and the server when a user wishes to view a specific webpage (GUI), as discussed by Broda ([0006]).

Regarding claim 13. (Currently Amended)
Hunter in view of Broda discloses all the features of claim 10 as described above.
Hunter further discloses:
the at least one processor is further configured to: 
identify client device performance characteristics comprising at least a client device latency associated with execution of operations and rendering graphical elements associated with the reusable software components ([0016]: a performance counter profile module provides performance counter profiles to the GPI calculator, with these profiles including information about the hardware of a device calling the graphic elements and the performance costs of the graphic elements being called up by the hardware (client device latency)).

Hunter does not disclose:
the statistical forecasting model is created using the client device performance characteristics.  

Broda further teaches:
“In the case of an active waterfall chart, more fine grained information is collected than just average response time. That is, test result information is collected within each resource (e.g., blocking, DNS look-up, connection, sending, waiting, receiving, etc.) In other words, the information collected is even more finely-grained than simply providing an average time it takes to load a give webpage across a given number of virtual users” ([0058]: waterfall model includes detailed information about loading a webpage such as blocking, DNS look-up, and connection times, which examiner interprets to correspond to client device performance characteristics (client device latency) associated with the file being loaded from a server (see [0004])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Broda to create the statistical forecasting model using the client device performance characteristics, in order to analyze a webpage (GUI) performance by providing with a visual representation of all the actions that occur between the user’s browser (client device performance characteristics) and the server when a user wishes to view a specific webpage (GUI), as discussed by Broda ([0006]).

Regarding claim 14. (Currently Amended)
Hunter in view of Broda discloses all the features of claim 10 as described above.
Hunter further discloses:
the at least one processor is further configured to: 
generate a weight for each of the reusable software components of the combination of reusable software components selected by the user for the current configuration, wherein the weight comprises a component-specific performance score associated with loading time for each reusable software component of the current configuration ([0023]: the performance counter profile provides profile information that allows the GPI calculation to give weight to each counted graphic element in order to determine call up (load) time for each element (see also [0005] and [0016])), and wherein the performance score is associated with the loading time of the GUI for the GPI calculator combines information from the graphic counter module and the performance counter profile to estimate a call up (load) time of the graphic and map this to a GPI value); and
present the predicted performance score, by the display device ([0016]: GPI value is provided to the graphic editor module to inform a designer of the performance of the graphic).  

	Hunter does not explicitly disclose:
		presenting the weight, by the display device.

	However, Hunter further teaches:
“The mapped GPI value along with other performance information gathered through this process may be provided to the graphic editor module 108 to inform a
designer of the performance of the graphic” ([0016]: GPI value and other performance information is provided to the designer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Broda to present the weight by the display device, in order to inform the designer of the performance of the graphic, as discussed by Hunter ([0016]).

Regarding claim 15. (Currently Amended)
Hunter in view of Broda discloses all the features of claim 10 as described above.
Hunter does not disclose:

determine a browser processing time associated with one of the reusable software components, wherein the browser processing time comprises a total time spent by the browser to generate the reusable software components of the page; 
obtain a network processing time associated with the one of the reusable software components, wherein the network processing time comprises a total transmission time for each request between the client device computer system and the server system; and 
identify a total server processing time for each server request associated with the one of the reusable software components, wherein the total server processing time comprises a server response time; and 
create a waterfall chart for at least the component timing metrics associated with the one of the reusable software components, based on the browser processing time, the network processing time, and the total server processing time; 
wherein the statistical forecasting model comprises the waterfall chart.  

Broda further teaches:
“A waterfall chart is another visual tool that developers and businesses use to analyze webpage performance. Waterfall charts are diagrams that allow a user to visualize data that is generated cumulatively and sequentially across the process of loading a webpage. A waterfall chart for a website provides the user with a visual representation of all of the series of actions that occur between a user’s browser and the website server when that user wishes to view a specific page of the website. A typical waterfall chart consists of a series of colored bars that extend horizontally across a waterfall charts are used to investigate a site performance when loading from a server to a user’s website, including browser-related information, connection and transmission information between browser and server); and 
“In the case of an active waterfall chart, more fine grained information is collected than just average response time. That is, test result information is collected within each resource (e.g., blocking, DNS look-up, connection, sending, waiting, receiving, etc.) In other words, the information collected is even more finely-grained than simply providing an average time it takes to load a give webpage across a given number of virtual users” ([0058]: waterfall model includes detailed information about loading a webpage corresponding to latencies due to the request-and-response nature of loading a web site (GUI) from a server (see [0004])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Broda to configure the at least one processor to: determine a browser processing time associated with one of the 

Regarding claim 17. (Currently Amended)
Hunter discloses:
A non-transitory, computer-readable medium containing instructions thereon, the instructions being configurable to be executed by a processor to perform a method ([0035]-[0037]) comprising: 
detecting a current configuration of reusable software components incorporated in a graphical user interface (GUI) ([0016]: a graphic counter module counts (detects) the graphic elements of a graphic being produced by the graphic editor module for displaying purposes (see [0002], [0010]), with this information being provided to the GPI calculator module; information about the graphic elements is stored in a graphic library, which implies the graphic elements being reusable software components) of a customized software application page of a component-based web application ([0011], [0021]: the GUI can be implemented on a web-based interface and can include custom properties added to the graphic elements; examiner interprets the GUI to correspond to the page), by the processor configured to present the GUI via a display device communicatively coupled to the processor ([0016]: all these modules are performed by a computer device (see [0010], [0015]), with the GUI being presented on a display device (see claim 14)), wherein the current configuration of reusable software components comprises a combination of reusable software components selected by a user to populate the GUI of the customized software application page ([0005], [0010]: a design engineer creates the desired GUI from GUI elements); 
identifying component timing metrics associated with each of the reusable software components of the combination of reusable software components selected by the user for the current configuration of the customized software application page, by the processor ([0016], [0026]: the performance counter profile module provides performance counter profiles to the GPI calculator, with these profiles including information about the average benchmark time of calling up each graphic element on the graphic); 
measuring user-specific timing metrics associated with historical activity of a user, by the processor ([0016], [0023]: a performance counter profile module provides performance counter profiles to the GPI calculator, with these profiles including information about the hardware of a device (user-specific timing metrics associated with historical activity of a user) calling the graphic elements (see also [0003], [0011]));
generating a predicted performance score for the current configuration of reusable software components, by the processor, wherein the predicted performance score indicates a predicted loading time of the GUI when the combination of reusable software components corresponding to the current configuration is incorporated into the customized software application page (Fig. 1, item 104 – “GPI calculator”, [0016]: GPI calculator combines information from the graphic counter module and the performance counter profile to estimate a call up time (total load time, see [0005]) of the graphic and map this to a GPI value); and 
presenting the predicted performance score, by the display device communicatively coupled to the processor (Fig. 1, item 104 – “GPI calculator”, [0016]: GPI value is provided to the graphic editor module to inform a designer of the performance of the graphic).  

Hunter does not disclose:
one or more reusable software components of the combination of reusable software components comprises a server request between a client device computer system and a server to return data from a database;
creating a statistical forecasting model to predict performance of the customized software application page, by the processor, based on the component timing metrics and the user-specific timing metrics, wherein the statistical forecasting model comprises a waterfall chart of the component timing metrics and the user-specific timing metrics; and


Broda teaches:
“A waterfall chart is another visual tool that developers and businesses use to analyze webpage performance. Waterfall charts are diagrams that allow a user to visualize data that is generated cumulatively and sequentially across the process of loading a webpage. A waterfall chart for a website provides the user with a visual representation of all of the series of actions that occur between a user’s browser and the website server when that user wishes to view a specific page of the website. A typical waterfall chart consists of a series of colored bars that extend horizontally across a timeline. Each of the colored bars represents a different activity that happens as the associated object is delivered to the user’s browser. For example, a dark green bar may represent a Domain Name System (DNS) lookup wherein the browser looks up the domain of the object being requested. An orange bar may represent a Transmission Control Protocol (TCP) connection process by which the browser and server send and receive acknowledgement that a connection has been made. A bright green bar may represent the so-called “time to first byte”; the window of time between when the browser asks the server for content until the first byte of content is received back. A blue bar may be used in a waterfall chart to indicate the time it takes for the entire content to be sent from the server to the browser” ([0006]: waterfall charts are used to investigate a site performance when loading from a server to a user’s website, including connection and transmission information between browser (client device computer system) and server, as well as browser-related information (user-specific timing metrics) and time it takes to send the entire content from the server to the browser (analogous to performance score)); 
“For instance, an active waterfall charts may visually provide information regarding average time to load individual objects and files within the page (e.g., a specific JavaScript file) or the average DNS lookup time across all the virtual users for a specific object of a webpage” ([0056]: waterfall charts provide information regarding average time to load individual objects and files within the page (component timing metrics)); and
“In the case of an active waterfall chart, more fine grained information is collected than just average response time. That is, test result information is collected within each resource (e.g., blocking, DNS look-up, connection, sending, waiting, receiving, etc.) In other words, the information collected is even more finely-grained than simply providing an average time it takes to load a give webpage across a given number of virtual users” ([0058]: waterfall model includes detailed information about loading a webpage corresponding to latencies due to the request-and-response nature of loading a web site (GUI) from a server (see [0004])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Broda to incorporate the component timing metrics corresponding to a server request between a client device computer system and a server to return data from a database; to create a statistical forecasting model to predict performance of the customized software application page, by the processor, based on the component timing metrics and the user-specific timing 

	Regarding claim 18. (Currently Amended)
Hunter in view of Broda discloses all the features of claim 17 as described above.
Hunter does not disclose:
identifying the component timing metrics further comprises: 
determining a browser processing time associated with one of the reusable software components, wherein the browser processing time comprises a total time spent by a browser to generate the reusable software components of the page; 
obtaining a network processing time associated with the one of the reusable software components, wherein the network processing time comprises a total transmission time for each server request between the client device computer system and the server, the server request comprising at least one of an Application Programming Interface (API) call, a Structured Query Language (SQL) call and an XML Http Request (XHR) request associated with the one of the reusable software components; and 
identifying a total server processing time for each server request associated with the one of the reusable software components, wherein the total server processing time comprises a server response time; and


Broda further teaches:
“A waterfall chart is another visual tool that developers and businesses use to analyze webpage performance. Waterfall charts are diagrams that allow a user to visualize data that is generated cumulatively and sequentially across the process of loading a webpage. A waterfall chart for a website provides the user with a visual representation of all of the series of actions that occur between a user’s browser and the website server when that user wishes to view a specific page of the website. A typical waterfall chart consists of a series of colored bars that extend horizontally across a timeline. Each of the colored bars represents a different activity that happens as the associated object is delivered to the user’s browser. For example, a dark green bar may represent a Domain Name System (DNS) lookup wherein the browser looks up the domain of the object being requested. An orange bar may represent a Transmission Control Protocol (TCP) connection process by which the browser and server send and receive acknowledgement that a connection has been made. A bright green bar may represent the so-called “time to first byte”; the window of time between when the browser asks the server for content until the first byte of content is received back. A blue bar may be used in a waterfall chart to indicate the time it takes for the entire content to be sent from the server to the browser” ([0006]: waterfall charts are used to investigate a site performance when loading from a server to a user’s website, including browser-related information, connection and transmission information between browser and server); and 
“In the case of an active waterfall chart, more fine grained information is collected than just average response time. That is, test result information is collected within each resource (e.g., blocking, DNS look-up, connection, sending, waiting, receiving, etc.) In other words, the information collected is even more finely-grained than simply providing an average time it takes to load a give webpage across a given number of virtual users” ([0058]: waterfall model includes detailed information about loading a webpage corresponding to latencies due to the request-and-response nature of loading a web site (GUI) from a server (see [0004]; see also [0024], [0042] and [0061] regarding HTTP, XML, API and SQL communications)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to identify the component timing metrics by: determining a browser processing time associated with one of the reusable software components, wherein the browser processing time comprises a total time spent by a browser to generate the reusable software components of the page; obtaining a network processing time associated with the one of the reusable software components, wherein the network processing time comprises a total transmission time for each server request between the client device computer system and the server, the server request comprising at least one of an Application Programming Interface (API) call, a Structured Query Language (SQL) call and an XML Http Request (XHR) request associated with the one of the reusable software components; and identifying a total server processing time for each server request associated with the one .

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter, in view of Broda, and in further view of ezDI (ezDI, Chrome and IE comparisons, 2016), hereinafter ‘ezDI’.
Regarding claim 16. (Currently Amended)
Hunter in view of Broda discloses all the features of claim 10 as described above.
Hunter does not explicitly disclose:
the at least one processor is further configured to:
identify user device timing characteristics associated with a user device comprising at least the at least one processor and the display device, wherein the user device timing characteristics comprise at least a user device name, and a user device version.

	However, Hunter teaches:
“Additionally, a GUI may be run on different systems with different hardware, which may significantly affect the performance of the GUI. If the system has a very GUI performance depends on the system’s hardware (see also [0011])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to configure the at least one processor to: identify user device timing characteristics associated with a user device comprising at least the processor and the display device, wherein the user device timing characteristics comprise at least a user device name, and a user device version, in order to take into account the hardware employed during loading of the GUI for accurate analysis of response time.

Hunter does not disclose:
the at least one processor is further configured to:
determine a browser preference for the user, wherein the browser preference comprises a particular internet browser associated with particular browser characteristics comprising at least a browser name and a browser version; 
the user device timing characteristics comprise at least a user device octane score; 
obtain a network processing time associated with a current user network, wherein the network processing time comprises at least a network latency and a network bandwidth; 

create a waterfall chart for the user-specific timing metrics, based on the browser preference, the user device timing characteristics, the network processing time, and the server processing time; 
wherein the statistical forecasting model comprises the waterfall chart.  

Regarding the at least one processor is further configured to: determine a browser preference for the user, wherein the browser preference comprises a particular internet browser associated with particular browser characteristics comprising at least a browser name and a browser version; obtain a network processing time associated with a current user network, wherein the network processing time comprises at least a network latency and a network bandwidth; determine a server processing time for each server request associated with the reusable software components, wherein the server processing time is associated with user data and user characteristics stored by the server system; and create a waterfall chart for the user-specific timing metrics, based on the browser preference, the user device timing characteristics, the network processing time, and the server processing time, wherein the statistical forecasting model comprises the waterfall chart, Broda further teaches:
“A waterfall chart is another visual tool that developers and businesses use to analyze webpage performance. Waterfall charts are diagrams that allow a user to visualize data that is generated cumulatively and sequentially across the process of waterfall charts are used to investigate a site performance when loading from a server to a user’s website, including browser-related information, connection and transmission information between browser and server); and
“In the case of an active waterfall chart, more fine grained information is collected than just average response time. That is, test result information is collected within each resource (e.g., blocking, DNS look-up, connection, sending, waiting, receiving, etc.) In other words, the information collected is even more finely-grained than simply providing an average time it takes to load a give webpage across a given number of virtual users” ([0058]: waterfall model includes detailed information about loading a webpage corresponding to latencies due to the request-and-response nature of loading a web site (GUI) from a server (see [0004])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Broda to configure the at least one processor to: determine a browser preference for the user, wherein the browser preference comprises a particular internet browser associated with particular browser characteristics comprising at least a browser name and a browser version; obtain a network processing time associated with a current user network, wherein the network processing time comprises at least a network latency and a network bandwidth; determine a server processing time for each server request associated with the reusable software components, wherein the server processing time is associated with user data and user characteristics stored by the server system; and create a waterfall chart for the user-specific timing metrics, based on the browser preference, the user device timing characteristics, the network processing time, and the server processing time, wherein the statistical forecasting model comprises the waterfall chart, in order to analyze a webpage (GUI) performance by providing with a visual representation of all the actions that occur between the user’s browser (user-specific timing metrics) and the server when a user wishes to view a specific webpage (GUI), as discussed by Broda ([0006]).

Regarding the user device timing characteristics comprise at least a user device octane score, ezDI teaches:
	“Octane score - The tool is used to measure a JavaScript engine’s performance by running a suite of test representative on complex and demanding web applications. The octane score is a standard testing method to measure web browsers performance running web applications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Broda and in further view of ezDI, to implement a user device octane score as the user device timing characteristics, in order to assess the performance of different browsers used to load the GUI, consequently having a more complete evaluation of the GUI loading time.

Regarding claim 19. (Currently Amended)
Hunter in view of Broda discloses all the features of claim 17 as described above.
Hunter does not explicitly disclose:
measuring the user-specific timing metrics further comprises:
identifying user device timing characteristics associated with a user device comprising at least the processor and the display device, wherein the user device timing characteristics comprise at least a user device name, and a user device version.

	However, Hunter teaches:
“Additionally, a GUI may be run on different systems with different hardware, which may significantly affect the performance of the GUI. If the system has a very powerful processor and other hardware, a GUI may load in an acceptable amount of time, but if that GUI were to be run on a less powerful device (for instance, a tablet or mobile GUI performance depends on the system’s hardware (see also [0011])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Hericy and Broda to measure user-specific timing metrics further comprising: identifying user device timing characteristics associated with a user device comprising at least the processor and the display device, wherein the user device timing characteristics comprise at least a user device name, and a user device version, in order to take into account the hardware employed during loading of the GUI for accurate analysis of response time.

Hunter does not disclose:
measuring user-specific timing metrics further comprises: 
determining a browser preference for the user, wherein the browser preference comprises a particular internet browser associated with particular browser characteristics comprising at least a browser name and a browser version; 
the user device timing characteristics comprise at least a user device octane score; 
obtaining a network processing time associated with a current user network, wherein the network processing time comprises at least a network latency and a network bandwidth; and 
determining a server processing time for each server request associated with the reusable software components, wherein the server processing time is associated with user data and user characteristics stored by the server; 


Regarding measuring user-specific timing metrics further comprises: determining a browser preference for the user, wherein the browser preference comprises a particular internet browser associated with particular browser characteristics comprising at least a browser name and a browser version; obtaining a network processing time associated with a current user network, wherein the network processing time comprises at least a network latency and a network bandwidth; and determining a server processing time for each server request associated with the reusable software components, wherein the server processing time is associated with user data and user characteristics stored by the server system; wherein the waterfall chart is created for the user-specific timing metrics, based on the browser preference, the user device timing characteristics, the network processing time, and the server processing time, Broda further teaches:
“A waterfall chart is another visual tool that developers and businesses use to analyze webpage performance. Waterfall charts are diagrams that allow a user to visualize data that is generated cumulatively and sequentially across the process of loading a webpage. A waterfall chart for a website provides the user with a visual representation of all of the series of actions that occur between a user’s browser and the website server when that user wishes to view a specific page of the website. A typical waterfall chart consists of a series of colored bars that extend horizontally across a timeline. Each of the colored bars represents a different activity that happens as the waterfall charts are used to investigate a site performance when loading from a server to a user’s website, including browser-related information, connection and transmission information between browser and server); and
“In the case of an active waterfall chart, more fine grained information is collected than just average response time. That is, test result information is collected within each resource (e.g., blocking, DNS look-up, connection, sending, waiting, receiving, etc.) In other words, the information collected is even more finely-grained than simply providing an average time it takes to load a give webpage across a given number of virtual users” ([0058]: waterfall model includes detailed information about loading a webpage corresponding to latencies due to the request-and-response nature of loading a web site (GUI) from a server (see [0004])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter in view of Broda to measure user-specific timing metrics further comprising: determining a browser preference for the user, 

Regarding the user device timing characteristics comprise at least a user device octane score, ezDI teaches:
	“Octane score - The tool is used to measure a JavaScript engine’s performance by running a suite of test representative on complex and demanding web applications. The purpose is to measure the performance of JavaScript code encountered in complex web applications, which running on the mobile and desktop browsers” (p. 17, section “Octane score”: octane score is a standard testing method to measure web browsers performance running web applications).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Annamalaisami; Saravana et al., US 20140304393 A1, SYSTEMS AND METHODS FOR EXPORTING APPLICATION DETAILS USING APPFLOW
	Reference discloses using a waterfall model to obtain page load and render times.
Broda; Tal et al., US 9229842 B2, Active waterfall charts for continuous, real-time visualization of website performance data
	Reference discloses use of waterfall charts for monitoring website performance.
Gong; Jiayu et al., US 20180121311 A1, IDENTIFYING REQUEST-LEVEL CRITICAL PATHS IN MULTI-PHASE PARALLEL TASKS
Reference discloses monitoring performance of servers by collecting page load times, latencies, and other performance metrics, while employing charts such as waterfall charts.
Mylarappa; Mahesh et al., US 20140303934 A1, SYSTEMS AND METHODS FOR EXPORTING CLIENT AND SERVER TIMING INFORMATION FOR WEBPAGE AND EMBEDDED OBJECT ACCESS
Reference discloses waterfall models used to measure and present performance metrics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINA M CORDERO/Primary Examiner, Art Unit 2857